Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 01/15/2021 has been entered. Claims 1, 3, 6-16, and 21-27 are pending and currently under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claims 10-12 and 16 under 35 U.S.C. 112(a) is withdrawn in view of amended claims. 

The rejection of claims 13, 15, and 27 under 35 U.S.C. 112(b) is withdrawn in view of amended claims and Applicant’s argument. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 13-15 and 27 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating melanoma, lung, and pancreatic carcinomas comprising administering a therapeutically effective amount of a neutralizing anti-SCUBE2 monoclonal antibody or the antigen-binding fragment thereof to a subject in 

On page 8 of Applicant’s response, Applicant argues that the breadth of the claims are reasonably limited to treatment of a clear and well-defined disease. Applicant argument has been fully considered but is not deemed to be persuasive because the claims encompass a method of treating any vascular endothelial growth factor (VEGF)-induced angiogenesis related diseases, including tumor, neovascular eye disorder, persistent hyperplastic vitreous syndrome, diabetic retinopathy, retinopathy of prernaturity, choroida] neovasculadzation, endometriosis, uterine bleeding, ovarian cysts, and ovarian hyperstimulation. The specification also states that SCUBB2 may have clinical importance in the pathogenesis of various angiogenesis--re!ated diseases, such as atherosclerosis, diabetic retinopathy, and age-related macular degeneralion (page 27, lines 9-10). The specification also lists a broad range of VEGF-induced angiogenesis related diseases, from numerous organs, to blood vessels, adipose tissue, skin, eye, lung, intestines, reproductive system, bone and joints (Table 7 on page 27). One of skill in the art would reasonably conclude that the claims are excessively broad. 

Beginning at the bottom of page 8, Applicant argues that the nature of the invention is not a complex one and that the specific antibody is disclosed and the VEGF-induced 

At page 9 of Applicant’s response, Applicant argues that the state of the prior art is mature as to use of an angiogenesis inhibitor for treatment of VEGF induced angiogenesis related diseases. Applicant argues that bevacizumab is an anti-VEGF monoclonal antibody that has been approved by FDA as an angiogenesis inhibitor. Applicant argument has been fully considered but is not deemed to be persuasive because an angiogenesis inhibitor, bevacizumab, has been approved by FDA to treat certain types of cancer; it has not been approved to treat a broad range of VEGF-induced angiogenesis related diseases, such as atherosclerosis, diabetic retinopathy, and age-related macular degeneration. 

At page 9 of Applicant’s response, Applicant argues that it is within the level of one of ordinary skill to make and use of a monoclonal antibody for the treatment of a VEGF-induced angiogenesis related disease. Applicant also argues that one of ordinary skill in the art can reasonably predict that an anti-SCUBE2 monoclonal antibody specifically  

Applicant argument has been fully considered but is not deemed to be persuasive for the following reasons. The prior art, including the publications by the inventors of this application, teach that SCUBE2 is a tumor suppressor and inhibits breast-cancer cell proliferation, migration, and invasion through the reversal of epithelial–mesenchymal transition (Lin et al., Journal of Cell Science 2014 127: 85-100) and that SCUBE2 suppresses breast tumor cell proliferation and confers a favorable prognosis in invasive breast cancer (Cheng et al., Cancer Res 2009; 69:3634-3641). Moreover, Song et al. teach that SCUBE2 plays an important role in suppressing colorectal cancer progression and prognosis (Oncology Reports 33 (4): 1956-1964, February 9, 2015; in particular Abstract). Skrzypczak et al. teach that expression of SCUBE2 gene declines in high grade endometrial cancer and associates with expression of steroid hormone receptors and tumor suppressor PTEN (Gynecological Endocrinology 29 (12): 1031-1035, 2013). The teachings of the prior at appears to contradict a method of treating a disease that is associated with VEGF-induced angiogenesis. It is unpredictable whether an anti-SCUBE2 monoclonal antibody can treat a broad range of angiogenesis related diseases, such as atherosclerosis, diabetic retinopathy, and age-related macular degeneration.

At page 9 of Applicant’s response, Applicant argues that the law does not require that the Applicant provides working examples for each and every embodiment of the claimed invention. Applicant argues that the specification provides sufficient guidance to make  

Applicant argument has been fully considered but is not deemed to be persuasive because, as noted above, while the process of angiogenesis plays an important role in cancer and other diseases, one could question whether a single angiogenesis factor can capture the complexity and heterogeneity of angiogenesis-related diseases. A number of angiogenesis inhibitors as documented in Exhibits A-H have been used to treat angiogenesis-related diseases, it has not happened yet that a single angiogenesis inhibitor has therapeutic applications in a broad range of angiogenesis-related diseases including various tumors, atherosclerosis, diabetic retinopathy, and age-related macular degeneration.

At page 11 of Applicant’s response, Applicant refers to the experimental data disclosed in the instant application and Exhibit K and argues that the specification discloses experimental tests that show that the claimed anti-SCUB2 antibodies have a direct effect on a. metabolic mechanism specifically involved in the disease, this mechanism being either known from the prior art or demonstrated in the patent per se, Applicant argues  Applicant argument has been fully considered but is not deemed to be persuasive because the specification does not provide any working examples and sufficient guidance on how to treat a broad range of angiogenesis-related diseases including various tumors, atherosclerosis, diabetic retinopathy, and age-related macular degeneration. The specification, while being enabling for a method of treating melanoma, lung, and pancreatic comprising administering a therapeutically effective amount of a neutralizing anti-SCUBE2 monoclonal antibody or the antigen-binding fragment thereof to a subject in need thereof, does not reasonably provide enablement for the instantly claimed method commensurate in scope with these claims.

On page 12 of Applicant’s response, regarding the teachings in the prior art that SCUBE2 is a tumor suppressor and inhibits breast-cancer cell proliferation, migration, and invasion through the reversal of epithelial–mesenchymal transition (Cheng et al., Cancer Res 2009; 69:3634-3641. Lin et al., Journal of Cell Science 2014 127: 85-100), Applicant argues that there is no contradiction between the teaching of prior art and the disclosure of the present application. Applicant argues that the prior art is about SCUBE2 in breast tumor cells but the present application is about SClJBE2 in vascular endothelial cells. Applicant argues that SCtJBE2 is a tumor suppressor in breast tumor cells, but is coreceptor of VEGFR2 in vascular endothelial cells. 

 SCUBE2 antibody, SP.B1, inhibited lung, pancreatic and colorectal carcinoma growth (page 23 of the instant specification; Figs. 14-16). However, the animal tumor model used in Figs. 14-16 to determine the effect of an anti- SCUBE2 antibody, SP.B1, on solid tumor size is not described in the specification. Applicant is requested to provide clarification on the animal tumor mode used in Figs. 14-16. It is also noted that tumor cells, such as breast cancer cells, in a cancer patient actually express SCUBE2, a tumor suppressor gene. Cheng et al. teach that overexpression of ectopic SCUBE2 protein resulted in suppression of MCF-7 breast cancer cell proliferation and reduced MCF7 xenograft tumor growth in nude mice (Cheng et al., Cancer Res 2009; 69:3634-3641; in particular Fig. 2; page 3637, right column, last paragraph). Cheng et al. teach that CUBE2 is important for tumor progression and is a prognostic marker for a favorable clinical outcome (page 3634, right column, the 3rd paragraph). Lin et al. further teach that SCUBE2 plays a key role in suppressing breast-carcinoma-cell mobility and invasiveness (Lin et al., Journal of Cell Science 2014 127: 85-100; in particular Abstract). More evidence come from the studies of Song et al. who teach that SCUBE2 plays an important role in suppressing colorectal cancer progression and prognosis (Oncology Reports 33 (4): 1956-1964, February 9, 2015; in particular Abstract). Furthermore, Skrzypczak et al. teach that expression of SCUBE2 gene declines in high grade endometrial cancer and associates with expression of steroid hormone receptors and tumor suppressor PTEN (Gynecological Endocrinology 29 (12): 1031-1035, 2013).  On the one hand, the prior art teaches that SCUBE2 is tumor 

Accordingly, in view of the nature of complexity of the work, the contradicting art in the teachings of whether to administer an anti-SCUBE2 antibody to treat breast cancer and colorectal cancer, and unpredictability of the art, it would take undue experimentation for one skilled in the art to treat all the diseases associated with VEGF-induced angiogenesis without sufficient guidance and working examples.

Claim objections
(i). Claims 1, 3, 6-10, 13-16, and 21-27 are objected to because they recite non-elected subject matter (antibodies as represented by SEQ ID NOS). Applicant is requested to amend the claims to remove the non-elected subject matter. 
(ii). Claims 11 and 12 are objected to because they depend from an objected claim. 

Conclusion
No claims are allowed.




Advisory Information 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 18, 2021